Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20,22,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160077937 A1 (Inforzato) in view of US 20150370661 A1 (Swanson).
Regarding claim 18, Inforzato teaches,
A method of performing IO domain failover in a fault tolerant computer system having a plurality of CPU nodes, each CPU node comprising: a processor and a memory, wherein one of the CPU nodes is designated a standby CPU node and the remainder are designated as active CPU nodes(fig 1; par 11 "FIG. 1 is a schematic view of a fabric computer complex 10 during normal operation, according to an embodiment. The fabric computing complex 10 includes a primary or active Processor and Memory node 12, an input/output (I/O) and Networking subsystem comprised of one or more I/O and Networking nodes 14, 18."); at least two IO domains, wherein at least one of the IO domains is designated an active IO domain performing communication functions for the active CPU nodes(fig 1; par 11 “fig 1; par 11 "FIG. 1 is a schematic view of a fabric computer complex 10 during normal operation, according to an embodiment. The fabric computing complex 10 includes a primary or active Processor and Memory node 12, an input/output (I/O) and Networking subsystem comprised of one or more I/O and Networking nodes 14, 18.”); and a switching(par 24 “The logical connections between the processing environment 34 within the primary or active Processor and Memory node 12 and the I/O environments of the I/O and Networking nodes 14, 16 are shown as logical I/O paths 48, 48, respectively. The I/O paths 48, 48 are logical communication links over the fast interconnection links 22 between the processing environment 34 within the active Processor and Memory node 12 and the I/O environments 38, 44 of the I/O and Networking nodes 14, 16.” Failover involves switching the fabric connection from using the primary to using the standby when the primary fails.) fabric connecting each CPU node to each IO domain(fig 1:22,48; par 12 “According to an embodiment the fabric computer complex 10 also includes one or more redundant, standby Processor and Memory nodes 24 connected to the other nodes in the fabric computer complex 10 via the system of highspeed communications interconnects 22.”; fig 1:48; par 18 “The logical connections between the processing environment 34 within the primary or active Processor and Memory node 12 and the I/O environments of the I/O and Networking nodes 14, 16 are shown as logical I/O paths 48, 48, respectively. The I/O paths 48, 48 are logical communication links over the fast interconnection links 22 between the processing environment 34 within the active Processor and Memory node 12 and the I/O environments 38, 44 of the I/O and Networking nodes 14, 16.” Inforzato teaches connecting each processing environment, and processing environment is equivalent to applicant’s CPU node.), 
wherein if a failure occurs in an active CPU node(par 24 “If the fabric manager 26 detects a failure of the processing environment 34 operating on the active Processor and Memory node 12, then a failover of the processing environment 34 to the standby Processor and Memory node 24 is performed automatically by the fabric manager 26.”), upon failure trigger occurring, stopping drivers using the failing CPU node(fig 3:66; par 32 " The transfer step 66 includes a step 72 of flushing the I/O environment(s). As discussed hereinabove, once the node failover process begins, the fabric manager 26 initially flushes the I/O environments, i.e., the I/O environment 38 of the I/O and Networking node 14 and the I/O environment 44 of the I/O and Networking node 16." Par 33 “The transfer step 66 also includes a step 74 of reconfiguring the I/O environments. As discussed hereinabove, once the I/O environments have been flushed, and the fabric manager 26 makes the processor and memory platform of the standby Processor and Memory node 24 the active processor and memory platform, the fabric manager 26 reconfigures the I/O environments 38, 44 to recognize the newly active processor and memory platform.”).
However, Inforzato does not specifically teach how to handle errors in the IO domain.
On the other hand, Swanson teaches 
 A method of performing IO domain failover in a fault tolerant computer system having a plurality of CPU nodes, each CPU node comprising: a processor and a memory, wherein one of the CPU nodes is designated a standby CPU node and the remainder are designated as active CPU nodes(fig 1a:node1,node2; par 32 “Generally, reconfiguration of various components and interfaces on a multi-node PCH may be implemented via switching circuitry and control logic embedded on the PCH or a different chipset interconnect from the multi-node PCH to a CPU I/O interface. Moreover, the multi-node PCH chipset, with System Management Mode (SMM) support, can dynamically change the links while preserving system context and not requiring an Operating System (OS) reset. Additionally, support for this functionality does not require any OS changes and provides self-healing for any component in the MN-PCH required for standard OS survivability and support. Also, it provides resilience for other non-critical components in the MN-PCH, include both high-speed and legacy interfaces and controllers.”); at least two IO domains, wherein at least one of the IO domains is designated an active IO domain performing communication functions for the active CPU nodes; and a switching fabric connecting each CPU node to each IO domain(par 31 “As illustrated in FIGS. 1a and 2a, DMI links 104, 105, 106, and 107 in MN-PCH 102 are reconfigured in MNPCH 102a to provide a primary DMI link and interface and a spare DMI link and interface for each of Node1 and Node2. After reconfiguration, these links and interfaces are depicted as primary DMI links 104p and 106p, primary DMI interfaces 104ip and l06ip, spare DMI links 104s and 106s, and spare DMI interfaces l04ip and l06ip.”), the method comprising the steps of:
enabling a failure trigger for each switching fabric control component in each IO domain, wherein the failure trigger comprises uncorrectable and fatal errors (fig 3a:306; par 36 “In response to the asserted error, a determination is made in a decision block 306 to whether the error is fatal or otherwise uncorrectable.”); and
upon failure trigger occurring, stopping drivers using the failing IO domain(fig 3c; par 44 “In a decision block 354 a determination is made to whether the failover is a controller failover. If the answer is YES, the flow proceeds to a block 354 in which the failing controller is disabled and the fail over controller (e.g., the spare controller) is enabled. The interconnect hierarchy is then reconfigured in a block 356, resulting in the chipset being healed, as depicted in a block 358.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Inforzato to incorporate the IO controller failover of Swanson.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Inforzato -- a need for a solution for the issue of how to scalably manage large numbers of nodes(Swanson par 2 “Thus, there is a need for an improved platform architecture that will reduce or eliminate redundancy on the platform and meet the requirements of dense platform.”) -- with Swanson providing a known method to solve a similar problem. Swanson provides “Embodiments of methods and apparatus for dynamic node healing in a multi-node environment are described herein.”(Swanson par 12)

Regarding claim 19, Inforzato teaches
A fault tolerant computer system comprising:
a plurality of CPU nodes, each CPU node comprising a processor and a memory, wherein one of the CPU nodes is designated a standby CPU node and the remainder are designated as active CPU nodes(fig 1; par 11 "FIG. 1 is a schematic view of a fabric computer complex 10 during normal operation, according to an embodiment. The fabric computing complex 10 includes a primary or active Processor and Memory node 12, an input/output (I/O) and Networking subsystem comprised of one or more I/O and Networking nodes 14, 18.");
at least two IO domains, wherein at least one of the IO domains is designated an active IO domain performing communication functions for the active CPU nodes(fig 1; par 11 “fig 1; par 11 "FIG. 1 is a schematic view of a fabric computer complex 10 during normal operation, according to an embodiment. The fabric computing complex 10 includes a primary or active Processor and Memory node 12, an input/output (I/O) and Networking subsystem comprised of one or more I/O and Networking nodes 14, 18.”); and
a switching (par 24 “The logical connections between the processing environment 34 within the primary or active Processor and Memory node 12 and the I/O environments of the I/O and Networking nodes 14, 16 are shown as logical I/O paths 48, 48, respectively. The I/O paths 48, 48 are logical communication links over the fast interconnection links 22 between the processing environment 34 within the active Processor and Memory node 12 and the I/O environments 38, 44 of the I/O and Networking nodes 14, 16.” Failover involves switching the fabric connection from using the primary to using the standby when the primary fails.) fabric connecting each CPU node to each IO domain((fig 1:22; par 12 “According to an embodiment the fabric computer complex 10 also includes one or more redundant, standby Processor and Memory nodes 24 connected to the other nodes in the fabric computer complex 10 via the system of highspeed communications interconnects 22.”; fig 1:48; par 18 “The logical connections between the processing environment 34 within the primary or active Processor and Memory node 12 and the I/O environments of the I/O and Networking nodes 14, 16 are shown as logical I/O paths 48, 48, respectively. The I/O paths 48, 48 are logical communication links over the fast interconnection links 22 between the processing environment 34 within the active Processor and Memory node 12 and the I/O environments 38, 44 of the I/O and Networking nodes 14, 16.” Inforzato teaches connecting each processing environment, and processing environment is equivalent to applicant’s CPU node.), 
wherein if a failure occurs in an active CPU node(par 24 “If the fabric manager 26 detects a failure of the processing environment 34 operating on the active Processor and Memory node 12, then a failover of the processing environment 34 to the standby Processor and Memory node 24 is performed automatically by the fabric manager 26.”), upon failure trigger occurring, stopping drivers using the failing CPU node(fig 3:66; par 32 " The transfer step 66 includes a step 72 of flushing the I/O environment(s). As discussed hereinabove, once the node failover process begins, the fabric manager 26 initially flushes the I/O environments, i.e., the I/O environment 38 of the I/O and Networking node 14 and the I/O environment 44 of the I/O and Networking node 16." Par 33 “The transfer step 66 also includes a step 74 of reconfiguring the I/O environments. As discussed hereinabove, once the I/O environments have been flushed, and the fabric manager 26 makes the processor and memory platform of the standby Processor and Memory node 24 the active processor and memory platform, the fabric manager 26 reconfigures the I/O environments 38, 44 to recognize the newly active processor and memory platform.”).
However, Inforzato does not specifically teach how to handle errors in the IO domain.
On the other hand, Swanson teaches 
A fault tolerant computer system comprising: a plurality of CPU nodes, each CPU node comprising a processor and a memory, wherein one of the CPU nodes is designated a standby CPU node and the remainder are designated as active CPU nodes(fig 1a:node1,node2; par 32 “Generally, reconfiguration of various components and interfaces on a multi-node PCH may be implemented via switching circuitry and control logic embedded on the PCH or a different chipset interconnect from the multi-node PCH to a CPU I/O interface. Moreover, the multi-node PCH chipset, with System Management Mode (SMM) support, can dynamically change the links while preserving system context and not requiring an Operating System (OS) reset. Additionally, support for this functionality does not require any OS changes and provides self-healing for any component in the MN-PCH required for standard OS survivability and support. Also, it provides resilience for other non-critical components in the MN-PCH, include both high-speed and legacy interfaces and controllers.”);
at least two IO domains, wherein at least one of the IO domains is designated an active IO domain performing communication functions for the active CPU nodes; and a switching fabric connecting each CPU node to each IO domain(fig 1a,2a; par 31 “As illustrated in FIGS. 1a and 2a, DMI links 104, 105, 106, and 107 in MN-PCH 102 are reconfigured in MNPCH 102a to provide a primary DMI link and interface and a spare DMI link and interface for each of Node1 and Node2. After reconfiguration, these links and interfaces are depicted as primary DMI links 104p and 106p, primary DMI interfaces 104ip and l06ip, spare DMI links 104s and 106s, and spare DMI interfaces l04ip and l06ip.”), 
wherein if a failure occurs in an active IO domain, termed the failing active IO domain(fig 3a:306; par 36 “In response to the asserted error, a determination is made in a decision block 306 to whether the error is fatal or otherwise uncorrectable.”), the communication functions performed by the failing active IO domain are transferred to the other IO domain(fig 3c; par 44 “In a decision block 354 a determination is made to whether the failover is a controller failover. If the answer is YES, the flow proceeds to a block 354 in which the failing controller is disabled and the fail over controller (e.g., the spare controller) is enabled. The interconnect hierarchy is then reconfigured in a block 356, resulting in the chipset being healed, as depicted in a block 358.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Inforzato to incorporate the IO controller failover of Swanson.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Inforzato -- a need for a solution for the issue of how to scalably manage large numbers of nodes(Swanson par 2 “Thus, there is a need for an improved platform architecture that will reduce or eliminate redundancy on the platform and meet the requirements of dense platform.”) -- with Swanson providing a known method to solve a similar problem. Swanson provides “Embodiments of methods and apparatus for dynamic node healing in a multi-node environment are described herein.”(Swanson par 12)

Regarding claim 20, Inforzato and Swanson teaches,
The fault tolerant computer system of claim 19, 
Inforzato further teaches,
wherein each CPU node further comprises a communication interface in communication with the switching fabric.( fig 2:32,52; par 13 "The Processor and Memory node 12 also includes a management agent 32, which runs locally on the Processor and Memory node 12 and carries out local operations for the fabric manager 26. The management agent 32 is logically coupled to the fabric manager 26 via a logical connection 28. ")

Regarding claim 22, Inforzato and Swanson teaches,
The fault tolerant computer system of claim 19, 
Inforzato further teaches,
wherein each IO domain further comprises a management processor.( fig 1:36,42; par 15 "The I/O and Networking node 14 includes a management agent 36, which is logically coupled to the fabric manager 26 (via logical connection 28). The management agent 36 runs locally on the I/O and Networking node 14 and performs local operations for the fabric manager 26. ")

Regarding claim 27, Inforzato and Swanson teaches,
The system of claim 19, 
Swanson further teaches,
wherein each CPU node and each IO domain are a modular component(fig 2a:104ip,104is, 214,214S; par 31 “In a similar manner, HSIO controllers 214 for Node 3 and Node 4 ofMN-PCH 102 have been reconfigured as spare HSIO controllers 214s for each of Nadel and Node2 for MN-PCH 102a.”), wherein each modular component may be replaced, if failing, without affecting a corresponding non-failing modular component.(par 29 “For example, such a multi-node PCH may employ the redundant capabilities to support dynamic node healing under which the MN-PCH can be dynamically reconfigured such that a failed or failing primary interface or component is replaced with a corresponding spare interface or component.”)

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160077937 A1 (Inforzato) US 20150370661 A1 (Swanson) in view of Kabemoto (KABEMOTO A ET AL: "The architecture of the Sure System 2000 communications processor", IEEE MICRO, IEEE SERVICE CENTER, LOS ALAMITOS, CA, US, vol. 11, no. 4, 1 August 1991 (1991-08-01), pages 28-31, XP011417505, ISSN: 0272-1732, DOI: 10.1109/40.85724).

Regarding claim 21, Inforzato and Swanson teaches,
The fault tolerant computer system of claim 19, 
However, Inforzato and Swanson do not specifically teach at least two switching fabric control components in each IO Domain.
On the other hand, Kabemoto teaches 
A fault tolerant system(pg 29 col 1 par 4-6 ” Fujitsu designers aimed to develop a system that satisfies all of the following requirements: 1) resistance to both hardware faults and software failures, 2) high performance, and 3) inexpensive implementation. This system, called the Sure System 2000, employs multiprocessor systems to extend performance step by step. It features dedicated memory for each processor to troubleshoot the operating system and other software. The operating system works quite independently at each processor.”) 
wherein each IO domain comprises at least two switching fabric control components, each switching fabric control component in communication with the switching fabric. (figure 7; pg 30 col 2 par 6 "I/O control modules operate under processor module control (operating system control). One duplicate I/O control module connects to either I/O bus. Each duplicate I/O module has an interface for accessing the same I/O (disk or line). ] If a fault occurs in one of the duplicate I/O buses, all modules connected to the faulty I/O bus become unusable However, the same I/O is still accessible from the same type of I/O control module connected to the other normal I/O bus.")
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Inforzato and Swanson to incorporate the second IO domain fabric control component of Kabemoto.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Inforzato and Swanson -- a need for a solution for the issue of how to handle failures in other components, like the I/O control module -- with Kabemoto providing a known method to solve a similar problem. Kabemoto provides “Each functional unit of the logic hardware of the SS2000 contains individual modules, each of which has a redundant copy.”(Kabemoto pg 3 col 2 par 1) “For example, selecting an I/O bus determines the access paths from processor modules to any I/O or line, when different I/O control modules are used.”(Kabemoto pg 3 col 2 par 2)

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160077937 A1 (Inforzato) US 20150370661 A1 (Swanson) in view of US 20160098372 A1 (Boyle).
Regarding claim 23, Inforzato and Swanson teaches,
The fault tolerant computer system of claim 22,
Inforzato further teaches
wherein the management processor of an active IO domain controls management actions through the switching fabric.( fig 1:36,42; par 15 "The I/O and Networking node 14 includes a management agent 36, which is logically coupled to the fabric manager 26 (via logical connection 28). The management agent 36 runs locally on the I/O and Networking node 14 and performs local operations for the fabric manager 26.")
However, Inforzato and Swanson do not specifically teach that the management process controls communication.
On the other hand, Boyle teaches 
wherein the management processor of an active IO domain controls communication through the switching fabric.(fig 2:212,214; par 36 “As an illustrative example, on CPU host 110 in primary PCie domain 220 and on CPU host 210 in secondary PCie domain 222, a shared SR-IOV manager 212 in primary PCie domain 220 and a shared SR-IOV manager 214 in secondary PCie domain 222 include a body of code that enables primary PCie domain 220 and secondary PCie domain 222 to communicate and exchange information and provide well defined interfaces to the operating system to retrieve or modify standard data or functions located in a different domain.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Inforzato and Swanson to incorporate the secondary IO controller of Boyle.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Inforzato and Swanson -- a need for a solution for the issue of how a secondary controller can access devices behind a failed primary controller -- with Boyle providing a known method to solve a similar problem. Boyle provides  “The present disclosure relates generally to peripheral component interconnect express (PCIe) switches with central processing units (CPUs) connected behind Non Transparent Bridges (NTBs) of PCIe switches and more particularly to a method and apparatus for accessing a device in a primary PCIe domain from a secondary PCIe domain.”(Boyle par 2)

Allowable Subject Matter
Claims 1-17,24-26 allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: a switching fabric connecting each CPU node to each IO domain, wherein if one of: a failure, a beginning of a failure and a predicted failure occurs in an active node, processor state and memory contents of the active CPU node is transferred to the standby CPU node through a DMA datapath, wherein the memory contents and processor state comprise the state of the running operating system and the one or more customer applications such that the operating system and the one or more customer applications are transferred to the standby CPU node, wherein the standby CPU node becomes new active CPU node and continues executing the transferred operating system and the one or more customer applications. outlined in claims 1,15. In particular, although references like US 20160077937 A1 (Inforzato) teaches fabric computing and IO domain failover, and references like US 20060117300 A1 (Puthukattukaran) teach DMA datapath to copy memory contents, the combination of all of these features, in addition to continuing to execute customer applications was not found in the prior art.
Response to Arguments
Applicant’s arguments, see remarks page 9, filed 06/06/2022, with respect to the rejection of claims 1 and 15 under 35 U.S.C. 103 as being unpatentable over US20160077937 Al (Inforzato) in view of US 20060117300 Al (Puthukattukaran), have been considered. Applicant’s specific argument about how Inforzato does not teach limitation “the standby CPU node becomes new active CPU node and continues executing the transferred operating system and the one or more customer applications” have been fully considered and are persuasive.  The rejection of 02/04/2022 has been withdrawn. 
Applicant's arguments filed see remarks page  regarding the rejection of claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over US 20160077937 A1 (Inforzato) in view of US 20150370661 A1 (Swanson) have been fully considered but they are not persuasive. 
With respect to independent claims 18 and 19, the applicant has argued that Swanson teaches away from the claimed invention because Swanson’s multi-node aware platform controller hub (MN-PCH) used in Swanson serves as a single point of failure and is not suitable for use in a fault tolerant system. The examiner respectfully disagrees. Swanson teaches, in the cited par 32 “Generally, reconfiguration of various components and interfaces on a multi-node PCH may be implemented via switching circuitry and control logic embedded on the PCH or a different chipset interconnect from the multi-node PCH to a CPU I/O interface. Moreover, the multi-node PCH chipset, with System Management Mode (SMM) support, can dynamically change the links while preserving system context and not requiring an Operating System (OS) reset. Additionally, support for this functionality does not require any OS changes and provides self-healing for any component in the MN-PCH required for standard OS survivability and support. Also, it provides resilience for other non-critical components in the MN-PCH, include both high-speed and legacy interfaces and controllers.”. Swanson teaches a way to provide self-healing for components of the system, and is intended to provide fault tolerance. Therefore, Swanson is suitable for a fault tolerant system and does not teach away from the claimed invention in claims 18 and 19.
With respect to the independent claims, the applicant has further argued that Inforzato does not teach limitation “a switching fabric connecting each CPU node to each IO domain”. The examiner respectfully disagrees. Inforzato teaches, in the cited fig 1:22,48; par 12 “According to an embodiment the fabric computer complex 10 also includes one or more redundant, standby Processor and Memory nodes 24 connected to the other nodes in the fabric computer complex 10 via the system of highspeed communications interconnects 22.”; and fig 1:48; par 18 “The logical connections between the processing environment 34 within the primary or active Processor and Memory node 12 and the I/O environments of the I/O and Networking nodes 14, 16 are shown as logical I/O paths 48, 48, respectively. The I/O paths 48, 48 are logical communication links over the fast interconnection links 22 between the processing environment 34 within the active Processor and Memory node 12 and the I/O environments 38, 44 of the I/O and Networking nodes 14, 16.” Inforzato teaches connecting each processing environment, and processing environment is equivalent to applicant’s CPU node. The examiner interprets this as a “switching fabric connecting each CPU node to each IO domain”. Furthermore, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Swanson also teaches a switching fabric in the cited fig 1a,2a; par 31 “As illustrated in FIGS. 1a and 2a, DMI links 104, 105, 106, and 107 in MN-PCH 102 are reconfigured in MNPCH 102a to provide a primary DMI link and interface and a spare DMI link and interface for each of Node1 and Node2. After reconfiguration, these links and interfaces are depicted as primary DMI links 104p and 106p, primary DMI interfaces 104ip and l06ip, spare DMI links 104s and 106s, and spare DMI interfaces l04ip and l06ip.” Examiner also interprets this as a “switching fabric connecting each CPU node to each IO domain”.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040230861 A1 - Bailey - general fabric switch IO. Related to IO failover.
US 20150205688 A1 - Haid - general reference for fabric switching node failover systems.
US 20190050302 A1 -  Juniwal – uses a hierarchical resource pool management system.
US 20120159245 A1 - Brownlow - uses a Extended Error Handling (EEH) isolation and recovery domain hierarchy to fence off error areas.
US 8589723 B2 - Kumar - Concurrent redundant paths are provided to the SSD to at least two storage controllers via a serial system bus using a non-storage bus protocol
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113